department of the treasury internal_revenue_service washington d c c h ief c o u n sel date number info release date cc pa apjp genin-112137-02 uil dear this letter responds to your letter dated date requesting the application of information reporting requirements under the internal_revenue_code code in your letter you stated that congress passed the department of interior and related agencies appropriation act act on date under title iv wildland fire emergency appropriations the act provided federal funds for community and private land fire assistance to mitigate the impact of wildfires that occurred on state and private lands in the summer of in particular the legislation provided the secretary of agriculture up to dollar_figure for direct lump sum payments to reimburse eligible individuals and businesses for the replacement value of fences that were destroyed by fire eligible individuals and businesses apply for the payments by submitting an application form to the united_states department of agriculture and attaching a receipt for the cost of the replacement fence your letter continues that congress provides these funds because of the recognition that the wildfires on state and private lands have a serious impact you asked whether these payments are subject_to form_1099 reporting what are the tax consequences of the reimbursements and what to do when a form_1099 has been issued in error sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return setting forth the amount of such gains profits and income and the name and address of the recipient sec_6041 provides that every person required to make a return under subsection a shall furnish to each person with respect to whom such a return is required a written_statement genin-112137-02 sec_1_6041-1 of the income_tax regulations regulations states that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_61 provides generally that gross_income means all income from whatever source derived in 348_us_426 1955_1_cb_207 the supreme court of the united_states held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion the amount of the compensation received under the act clearly falls within the sec_61 and glenshaw glass definition of income and generally is includible in the recipient’s gross_income except to the extent an exclusion or nonrecognition_provision applies sec_1001 provides generally that gain_or_loss from the sale_or_other_disposition of property is measured by the difference between the amount_realized on the disposition and the property’s adjusted_basis sec_1001 provides that the entire gain_or_loss shall be recognized except as otherwise provided one exception to the recognition of gain required by sec_1001 is sec_1033 sec_1033 allows for the nonrecognition of gain when property is compulsorily or involuntarily converted an involuntary_conversion may be the result of the destruction of property in whole or in part the theft of property the seizure of property requisition or condemnation of property or the threat or imminence of requisition or condemnation of property destruction of property by fire is one example of an involuntary_conversion an involuntary_conversion may include a conversion into money sec_1033 provides that if property as a result of its destruction in whole or in part is involuntarily converted into money the gain if any shall be recognized except to the extent that the electing taxpayer within the period specified in sec_1033 purchases qualified_replacement_property property similar_or_related_in_service_or_use to the converted property in that event the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of the replacement_property sec_1033 provides that if property is converted into money and the taxpayer purchases qualified_replacement_property and elects nonrecognition of gain under sec_1033 then the basis of the replacement_property shall be the cost of such property decreased by the amount of gain not recognized sec_1_1033_b_-1 of the regulations provides an example a taxpayer realized dollar_figure from the involuntary_conversion of his barn in the barn’s adjusted_basis was dollar_figure in the same year the taxpayer spent dollar_figure for a new barn resulting in the nonrecognition of dollar_figure of the dollar_figure gain the basis of the new barn is genin-112137-02 dollar_figure ie the cost of the new barn dollar_figure less the amount of the gain not recognized on the conversion dollar_figure here the act provides compensation_for the replacement value of fences damaged by wildfires in the western united_states an amount received as compensation_for damage to real or personal_property qualifies under sec_1033 thus recipients may avoid recognition of gain realized on the subject payments if they otherwise comply with the provisions of sec_1033 in addition as used in sec_6041 the phrase gains profits and income means gross_income and not the gross amount_paid a payor is not required to make a return under sec_6041 for payments that are not includible in the recipient's income nor is a payor required to make a return if the income is not fixed or determinable if the payor does not have a basis to determine the amount of gross_income then the payment is not fixed or determinable see revrul_80_22 1980_1_cb_286 amplified by revrul_82_93 1982_1_cb_196 as a result such payments would not be subject_to the reporting requirements of sec_6041 if you file an incorrect form_1099 with the internal_revenue_service you must correct it as soon as possible in addition you must provide statements to the recipients showing the corrections see the instructions for form_1099 for the procedures for filing a corrected return this letter is a general information_letter only and intended only to provide you with general guidance for determining how to comply with applicable law it describes well established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect if you would like a ruling based on your specific facts please submit a request pursuant to revproc_2002_1 2001_1_irb_1 if you have any further questions please call sincerely james c gibbons chief branch office of the assistant chief_counsel administrative provisions and judicial practice
